Appellant predicates his motion for rehearing upon a renewed contention that the evidence fails to *Page 277 
support the jury's finding that he was guilty of a fraudulent taking of the property alleged to have been stolen.
It is true that the testimony of appellant and that of other witnesses was to the effect that appellant took the property believing at the time it belonged to Ryan, and was not informed to the contrary until told by Ryan some weeks later that it was "hot." The State controverted appellant's theory by the testimony of Underwood whose assistance appellant secured in loading the property. Underwood testified that appellant told him he had been sent for the property by Klinger and Rollins. This was not true, and was in direct conflict with appellant's claim on the trial that he thought Ryan was the owner. A careful re-examination of the entire statement of facts leaves no doubt in our minds as to the sufficiency of the facts to support the conviction.
The motion for rehearing is overruled.
Overruled.